



COURT OF APPEAL FOR ONTARIO

CITATION:
Finders
    Property Inc. v. Cahsens, 2012 ONCA 713

DATE: 20121024

DOCKET: C55081

Rosenberg, Gillese and Lang JJ.A.

BETWEEN

Finders Property Inc. and Slobodan Nikolic

Plaintiffs (Appellants)

and

Ed Cahsens and Ed Cahsens Holdings Inc.

Defendants (Respondents)

Jerome H. Stanleigh, for the appellants

Charles Wagman and Susan Zakaryan, for the respondents

Heard: October 23, 2012

On appeal from the judgment of Justice Kevin Whitaker of
    the Superior Court of Justice, dated January 30, 2012.

APPEAL BOOK ENDORSEMENT

[1]

The reasons are not adequate to determine the basis upon which the
    motions judge determined the
Limitations Act
issue. We therefore,
    cannot find whether the limitation period had expired.

[2]

However, this action is misconceived. It had to be brought as a derivative
    action and no leave was obtained.

[3]

Accordingly, the appeal is dismissed with costs fixed at $4,931.28
    inclusive of disbursements and H.S.T.


